 370DECISIONS OF NATIONALLABOR RELATIONS BOARDRoyal Himmel Distilling Company and Gerald Gold-man. Case 21-CA-11053April 30, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY,AND PENELLOOn January31, 1973,Administrative Law JudgeMaurice M. Miller issued the attached Decision inthis proceeding.Thereafter,the General Counsel filedexceptions and a supporting brief and the Respondentfiled an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions 3 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Royal HimmelDistillingCompany, Los Angeles, California,itsofficers,agents,successors,and assigns,shall take the actionset forth in said Order.iThe Respondent did not file exceptions2The General Counsel has excepted to certaincredibilityfindings madeby the Administrative Law Judge It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrectStandard Dry Wall Products, Inc,91NLRB 544, enfd. 188 F 2d 362 (C A 3). We havecarefully examined therecord and find no basis for reversing his findings.3The General Counsel has excepted to the Administrative Law Judge'sdiscussionof Respondent's right to unilaterally grant wage increases in secIII(c)(2) par.six ofsec Ill(C)(2)(a) of his decision on the ground that theAdministrative Law Judge erred in his interpretation of the applicable lawThe Respondent concurs.As it iswell established that an employer can onlymake unilateral changes in working conditions consistent with its rejectedoffer toa union after bargaininghas reachedan impasse,to the extent thatthe AdministrativeLaw Judge's discussion is inconsistent with this principleit is hereby corrected.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upon acharge filed June 22, 1972, and duly served, the GeneralCounsel of the National Labor Relations Board caused aComplaint and Noticeof Hearingdated August 25, 1972,to be issued and served upon Royal Himmel Distilling Com-pany, designated as Respondent within this Decision.Therein,Respondent was charged with the commission ofunfair labor practices affecting commerce within the mean-ing of Section 8(axl) and(5) of the National Labor Rela-tions Act, as amended.61 Stat. 136, 73Stat. 519.Throughitsanswer,duly filed,Respondent has conceded certainfactual allegations within General Counsel's Complaint, buthas denied the commissionof anyunfair labor practice.Pursuant to notice,a hearing with respect to the issueswas held at Los Angeles,California,on November 8, 1972,before me. The General Counsel,Respondent,and Com-plainant were representedby counsel. Gerald Goldman,Complainant herein on behalf of Food Processors,Packers,Warehousemen and Clerical Employees,Local No. 547,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpersof America,noted his appearancefor the record,declared his readiness to leave this case'spresentation in General Counsel's hands, and-thereafter-participatedbriefly. The recordreflects his waiver of protestwith respect to matters which transpired following his de-parture.Each party was afforded a full opportunity to beheard, to examine and cross-examine witnesses, and to in-troduce evidence pertinentto theissues. Since the hearing'sclose,briefs have been received from General Counsel'srepresentative and Respondent's counsel;these briefs havebeen duly considered.FINDINGS OF FACTUponthe entire testimonial record,documentary evi-dence received,and my observation of the witnesses, I makethe following findings of fact:IJURISDICTIONRespondent raises no question herein with respect toGeneralCounsel's jurisdictionalclaim.Upon theComplaint'srelevant factual declarations-specifically,those set forth in detail within the second paragraph there-of-which are conceded to be correct, and upon which Irely, I find that Respondent herein was,throughout theperiod with which this case is concerned, and remains, anemployer within the meaning of Section 2(2) of the Act,engaged in commerce and business operations which affectcommerce within the meaning of Section 2(6) and(7) of thestatute.The Royal Himmel Distilling Company,195 NLRB39. Further, with due regard for presently applicable juris-dictional standards,I find assertion of the Board's jurisdic-tion in this case warranted and necessary to effectuatestatutory objectives.IITHE LABOR ORGANIZATION INVOLVEDFood Processors,Packers,Warehousemen and ClericalEmployees, Local No.547, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,designated as Complainant Union within this De-cision,is, and at all times material herein has been,a labor203 NLRB No. 62 ROYAL HIMMEL DISTILLING CO.organizationwithin themeaning of Section2(5) of the Act,as amended,whichadmits certain of Respondent's employ-ees to membership.IIITHE UNFAIR LABOR PRACTICESA. IssuesWithin his Complaint, General Counsel contends thatduring May, June, and July, 1972, particularly, the Respon-dent, through its president, Mickey Beckenfeld, promisedemployees increased benefits if they would sign a petitionseeking ComplainantUnion's decertification as their bar-gaining representative;that he threatened employees with aloss of benefits should they fail to sign such a petition; thathe solicited, directed, and assisted Respondent's employeesto sign the petition;and that he met with Respondent'sworkers and bargained with them directly concerning wag-es, hours, and conditions of work, outside the presence ofComplainant Union's representatives. Respondent's coun-sel-conceding that ComplainantUnionhas been, sinceDecember 10, 1970, the certified representative ofRespondent's employees within a designated unit found ap-propriate for collective-bargaining purposes-pleads a lackof knowledge with respect to whether Complainant Unionis still entitled, currently,to claim such representative status.GeneralCounsel's charges,with respect to PresidentBeckenfeld's purportedly improper conduct, are categori-cally denied.B. Facts1.BackgroundWith respect to this case's relevant background, certainmatters are conceded. Specifically, Respondent concedesthat all production,maintenance,shipping and receivingemployees, and warehousemen employed at its facility lo-cated at 2417 East 26th Street, Vernon, California, exclud-ingofficeclericalemployees, professional employees,guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the statute. Further,Respondent concedes that, on December 2,1970, a majorityof the firm's employees, within the bargaining unit just de-scribed, through a Board-conducted, secret ballot vote, de-signatedand selectedComplainantUnion as theirrepresentative for collective-bargaining purposes, and thatComplainant Union was certified, on December 10, thereaf-ter, as their exclusive collective-bargaining representative,by virtue of Section 9(a) of the statute.Respondent concedes, further, that on or about January25, 1972, this Board issued a Decision and Order whereinit found Respondent had violated, and was violating, Sec-tion 8(a)(5) of the statute, by failing and refusing to bargainwith Complainant Union in good faith.The Royal HimmelDistilling Company, supra.Therein Respondent was orderedto bargain collectively, upon request, with ComplainantUnion;to provide certain relevant and essential informa-tion which Complainant Union had previously sought; and,should an understanding be reached, to embody such un-371derstanding,upon request, within a signed agreement. Gen-eral Counselalleges,within his present Complaint, that thisBoard, further, ordered the period within which Respon-dent would be required to bargain extended "for a periodof not less than one year" from such time as Respondent hascomplied with its directive.Respondent's counsel herein-though he concedes the promulgation of this Board'sDeci-sion and Order just noted-denies that there was any provi-sion within the Board's Order regarding an extension of theperiod during which Respondent would be considered obli-gated to bargain.Reference to the Board'sDecision,howev-er, does reveal its concurrence with the Trial Examiner'sprior remedial recommendation that: "In view of the com-plete failure of the Respondent to bargain in good faith, itwill also be recommended [that] the bargaining period shallnot be deemed to have commenced until such time as Re-spondent does comply with the Remedy herein, and shallextend for a period of not less than one year from said date."This Board, within its Decision, did affirm the TrialExaminer's rulings, findings,and conclusions,and didadopt his Recommended Order. The parties have stipulat-ed, further, that following the various May-July events withwhich this case is concerned, the Court of Appeals for theNinth Circuit entered its decree with respect to this Board'sprior case, dated October 2, 1972; thereby, thisBoard'sOrder against Respondent herein was granted enforcement,by default. The current status of renewed contractual nego-tiations between Respondent's spokesman and Complain-ant Union's representatives,so far as they may be material,will be noted, within this decision, hereinafter.2. President Beckenfeld's allegedconversation with GutirrezRespondent's president and sole shareholder,Beckenfeld,likewise functions as president and sole shareholder of Mu-tualWholesale Liquor Company, a separately incorporatedfirm which wholesales and distributes various alcoholic bev-erage products. Throughout the period with which this caseisconcerned, his principal office was maintained withinMutual Wholesale's facility, located some "ten or twelve"blocks distant from Respondent's plant. According to Beck-enfeld, whose testimony, in this respect, stands without con-tradiction, he normally visits Royal Himmel's premises nomore than once every 4 or 6 weeks, and, when he does so,normally spends very littletimethere.Respondent's pro-ductive operations are directly supervised by Sandy Dun-can, plant superintendent.However, sometime during late May or early June 1972,employee Manuel de Jesus Gutirrez declared he was ap-proached by President Beckenfeld while working inRespondent's plant. Following a preliminary conversation-al gambit, Gutirrez testified:... He [Beckenfeld] started saying things about theUnion . . . He said that he would like to give me moremoney, but he couldn't do it because the Union wastying up his hands . . . [H]e told me to talk to theothers and see if we [could] get together and come here... Well, now, I know he . . . referred to this place[the Board's Regional Office] but at that time he toldme he could give me an address where we could go to 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDand ask to have another election.He told me to try totalk to the other people in reference to that. . .Well,to ask the people if they would like some changes, iftheywanted to make a petition either against or infavor of the Union and after that he could pay us more.Respondent's president was told,so Gutirrez recalled, thathe [Gutirrez]held union membership,and could not complywith these suggestions;the employee commented,further,that he wanted no "trouble"with Beckenfeld,if he desiredunion representation.Respondent's president, according toGutirrez,replied that it made no difference"for him"whether the latter wanted continued union representation,or whether he wanted to work without such representation.Confronted with this testimony,Beckenfeld's rebuttalwas succinct;he testified that he and Gutirrez had neverhad such a conversation.He recalled,merely,that Gutirrezhad been notified,once,with regard to his qualificationfollowinghiscompletionof2years'serviceforRespondent's pension plan, and that he had been told hecould confer with a visiting insurance company representa-tive,qualified to explain the plan's provisions.Upon this record,we are confronted, herein, with athreshold credibility problem.My determination with re-spect thereto,however, will be deferred,pending a recapitu-lationof further relevant developments within Re-spondent's plant.3.The plantmeetingSometime during early June,Beckenfeldmet withRespondent's production workers.Theirmeetingtook placewithin Respondent's plant lunchroom,to which Plant Su-perintendent Duncan had summoned the firm's employees.Some"ten" workers-the plant's total complement-werepresent.Since mostof themwere,concededly,fluent inSpanishonly, whichlanguage Beckenfeld did not speak orcomprehend, the latter had, beforehand,requestedemploy-ee Maggie Sperlock, who was bilingual,to serve as his trans-lator.Respondent's presidentdid not-sofar as the presentrecord shows-request Plant Superintendent Duncan, whowas likewise bilingual, to providethis service;no reason forhis failureto do sohas been suggested.Ralph Bert, MutualWholesale'swarehouse superintendent, was also present.The recordwarrants determinations,which I make,that hewas then visitingRespondent'splantonMutualWholesale's business; that Beckenfeld,when hearrived, hadfortuitouslydiscoveredhim [Bert] there;and thatRespondent's president, knowing that hecouldspeak Span-ish, had requested him, likewise,to attend the scheduledemployee meeting,for the purpose of serving as a translator,should his services be required.The particularcircumstanceswhich hadpreceded andgenerated Beckenfeld's decision to meet with hisproductionline workers have been,herein, variously described by Gen-eral Counsel's and Respondent'switnesses,who profferedsomewhat divergent testimony; further,General Counsel'srepresentative and Respondent'scounsel differ,with re-spect to that testimony's significance.The recordreflects a general testimonial consensus thatRespondent's employees had requested the meeting.Previ-ously,therehad been "much talk"within the group,focusedupon their generally shared desire for wage raises. Sum-moned as Respondent's witness,Sperlock testifiedcredibly,within my view,that she and her fellow workers had, like-wise,discussedthe possibility that theymight "vote theUnion out"somehow.And continuing,Sperlock recalledthat:Well, the girls,especially,wanted to have a meetingwithMr. Beckenfeld and there was the supervisor andhis name is[Joe or Jose]and we asked him to ask Mr.Beckenfeldthat we would like tohave a meeting withhim. . . . We spoke about it beforethat we were tryingto get theUnion out, to vote theUnion out . . . andwe asked him[Joe] that we wouldlike to know what wecould do about it.When cross-examined,however, Sperlockconceded, sub-stantially,that their request for a meeting with PresidentBeckenfeldhad followedseveral conversations wherein thefirm'sbottling line inspector-known to Respondent'sworkers as"Joe" or "Jose" merely-had initiallysuggestedthe possibility of their union representative's decertification.Specifically,she testified that she had first learned from"Joe" that Respondent's workers might be entitled to asecond election,since more than1yearhad passed follow-,ing their first one;Sperlockdeclared that this communica-tion had sparked their request for a meeting.Her furthertestimony,in this connection,reads as follows:ThisJose who was working there he was always talk-ing to us aboutthe Unionand all this and-Jose is thesupervisor who used towork theresome time and hewas always talking tous about the Union,how to getout of it and sometimeshe would say,like I [Jose]didn't vote.Ididn'thave any vote ... .Q. [Mr. Goldman]He would talkto you? A. Yes,sir, all the time. . . . Well, yeah,to get out of the Unionifwe wanted to get a raise,that is right,because hedidn't thinkthat-he didn't thinkthat the Union willever get in there ... .Q. AndMr. Jose,whateverhis last name is, suggest-ed what toyou? A. That we couldhave another elec-tion. . . I think he workedwith the Union, I don'tknow, but he saidafter a yearand nothing happenedthat you are entitled to have another election.Q. Then, you andJose go to see Mr.Beckenfeld,what happens then? A. No, Idon't go to see him, Josedid.He wentby himself. . . Yes. We asked for ameeting and then he went and seen Mr. Beckenfeld, Isuppose. I don't know.The present record shows, otherwise, that Sperlock's suppo-sitionwas correct.And Beckenfeld's testimonial recitals,which I credit in this particular connection,reveal that hepromised to consult counsel with respect to Jose's request;thathe subsequentlydid so; and that,following such con-sultation, he requested Duncan to arrange a meeting where-in questions propoundedby Respondent'sworkers wouldbe answered.Upon thisrecord,General Counselsuggests that since"Joe" or "Jose"has functioned as Respondent's bottlingline inspector and had generally been considered a supervi-sor byRespondent's plant workers,he should be considereda supervisor within the meaning ofSection 2(11) of thestatute,for whoseconduct, detailed in Sperlock's testimony, ROYAL HIMMEL DISTILLING CO.373Respondent should be considered responsible. Respondent,however, contends that "Joe" or "Jose" had no authority tohire, discipline, or discharge workers; that he had no au-thority even to recommend such action; that he merely"watched over" the firm's two bottling lines, checked to seewhether bottle labels and revenue stamps had been properlyaffixed, and checked further to determine whether suchbottles, properly labeled and stamped, were being properlypacked in cases. President Beckenfeld testified, withoutcontradiction, that, when bottling line workers had prob-lems or difficulties, Plant Superintendent Duncan, ratherthan Jose, was consulted; further, he declared that Jose hadnever been given authority to schedule production, and hadnot participated in preparing production schedules.These contradictory contentions will be considered, fur-ther,within this Decision. For the present, determinationseems warranted, merely, that "Joe" or "Jose" had partici-pated, significantly, with respect to various conversationswhich had precipitated the workers' decision to seek a con-ference with Respondent's president. I so find.When the plant meeting now under consideration wasconvened, President Beckenfeld opened thediscussion-,speaking English himself-with some remarks which Sper-lock translated. The present record reflectssomediversityof recollection with respect to what various workers heardSperlock report in her translator's capacity.Summoned asRespondent's witness, however, Sperlock was questioneddirectly with respect to Beckenfeld's remarks. With due re-gard for the record, considered in totality, I credit her prof-fered recapitulation, so far as it goes. Her testimony readsas follows:Well, I can't recall his exact words, but he said thata year had passed since the company had the last elec-tion and we were entitled to have another one. Thatonly two of the people that were still there had votedthe last year and that he felt that we should all votethere and that he said that we had our free mind toeither vote for the Union or against it. That the compa-ny was starting to grow up a little bit and that we couldget some-that he felt that we should get some benefitswith it, but if this situation would go on, that hecouldn't do anything for us.You see, sir, if I may say, that we were always askingSandy [Duncan] for a raise all the time . . . . We wasasking him for raises, not just me, not just one, ev-erybody .. .Well, I think that was the main sources of the conver-sation. Then, I asked him what can we do to haveanother election and he told me in order to have anoth-er election we have to come here [the Board office] andask for it . . . I did ask him how much money couldhe raise us, you know, if we would vote the Union out.He said he couldn't say anything. He couldn't promiseanything. So, I told him that I could come by myselfand somebody [Beckenfeld or Duncan] said that it hadto be more than just me . . . we had to have somesignatures. So, I said, well, maybe after work we can gofrom here . . . and somebody asked me if I had a carand I said no. Then, I asked either Mr. Beckenfeld orSandy afterwards if he could bring us here and he saidfine,he could bring us after work . . . . No, it wasn'tMr. Beckenfeld.Itmust have been Sandy.Employee Angela Ramos, testifying previously as GeneralCounsel's witness,had recalled that Beckenfeld said he"couldn't do anything"while his employees remained un-ionized,because-should he raise their wages-the Unioncould "sue" him.And Employee Hilda Lares, likewise em-ployed on Respondent'sbottling line-though seeminglytraumatizedby thestrangeness and tension of her witnesschair experience-had corroborated Ramos' recollection inthis respect.Since Sperlock did, subsequently,report hereinthat Beckenfeld had said he"couldn't do anything" forRespondent'sworkers if "this situation"continued,her tes-timony substantially paralleled that which Ramos andLares had proffered;I credit their somewhat more detailedrecitalswith respect to this particular segment ofBeckenfeld's remarks despite his subsequent testimonial de-nial.Following Beckenfeld's initial remarks,Sperlock's severalquestions, and his [Beckenfeld's] replies, some general dis-cussion ensued.With respect thereto,Respondent's workershave,however,proffered somewhat divergent testimony.The record,considered in totality,constrains me to con-clude that no single witness,herein,can legitimately claimmore than partial recollections regarding what was said.Further,with respect to some of them,subconscious ration-alizationmay well have colored memory.Necessarily,therefore,the situation,within my view, callsfor factual determinations based,not upon the completetestimony which one particular witness or several witnessesdeemed generally credible may have proffered, but uponsome reasonable synthesis,derived from the complete testi-monial record,with due regard for the natural logic of prob-ability.Cf.GalpinMotors,Inc.,183 NLRB 447, enfd. (C.A.9, 1972 unreported);Inter-Mountain Dairymen,Inc.,157NLRB 1590,1609-10;Phaostron Instrument and ElectronicsCompany,146 NLRB 996,enfd.344 F.2d 855(C.A. 9);SoutheasternMotor Truck Lines,113 NLRB 1122, 1124-27,citingN.L.R.B. v.Universal Camera Corporation,179 F.2d749 (C.A. 2). My determinations,herein, derive from sucha synthesis;whenever necessary,however,reasons forparticular factual conclusions will be noted.DuringthegeneraldiscussionwhichfollowedBeckenfeld's opening remarks-conducted in Spanish, pri-marily or completely-some worker asked whether Respon-dent had a health plan. Bert, Mutual Wholesale's warehousesuperintendent,volunteered an affirmative reply; he de-clared that employees were eligible to participate,therein,following 6 months'work.Another worker, then, askedwhether Respondent had a pension plan. The warehousesuperintendent, so I find, declared that Beckenfeld had sucha plan,with workers having 2 years'seniority qualified toparticipate.While a witness,Beckenfeld recalled beingquestionedby Sperlock,who seemed to be translating an-other worker's question with regard to Respondent's healthinsurance program.He testified that he had replied affirma-tively,describing both Respondent's health insurance pro-gram and its retirement pension fund,and that bothSperlock and Bert had, seemingly,translated his reply. Bertwent on to declare,further, that he was covered byBeckenfeld's plan,and considered it good;hemay havelikewise said "something to the effect"that Respondent's 374DECISIONSOF NATIONALLABOR RELATIONS BOARDpension plan was better than a possible Teamsters Unionplan, while specifying his reason for that belief.Bert wasasked,inter alia,how much Mutual Wholesale's workerswere being paid;when replying,he cited dollar amounts,but proffered no comparison with Respondent's pay scale.The fact that Mutual Wholesale's employees were not un-ionizedmayhave been mentioned by someone,other thanRespondent's president,not identified within this case's re-cord,but I find it unnecessary to reach a determination withrespect thereto.Sperlock testified,without contradiction,thatMutual Wholesale's nonunion status was a matter ofcommon knowledge in Respondent's plant.When queried,further,regarding his ownstartingwage rate,MutualWholesale's warehouse superintendent voluntarily reportedboth his previousbeginningrate of pay, and the rate whichhe wascurrentlyreceiving.And when asked,finally, whetherMutualWholesale's employees were then getting raises,Bert replied affirmatively.The warehouse superintendentdid not testify, herein,personally. Though Respondent hadplanned to call him,counsel learned,belatedly,that hewould be unavoidably detained,elsewhere,while this casewas being heard.To preclude any possible continuance,herein,counsel thereupon stipulated that Bert,when sum-moned as Respondent'switness,would have proffered arecital-substantially corroborative of Beckenfeld's testi-monial recollection-with respect to what the latter hadsaid,plus the replies which he had received,couched inEnglish.Counsel further stipulated,likewise,thatBertwould testify consistently with his sworn statement given aRegional Office field examiner some 3 months previouslyregarding various conversational exchanges with respect towhich he had participated during Respondent's plant meet-ing.My findings with respect thereto,which have just beensummarized,reflect a synthesis,therefore,derived fromBert's sworn statement,together with corrobative testimonyproffered by witnesses who testified personally. With mat-ters in this posture,some employee-possibly more thanone-declared that he would visit the Board's Regional Of-fice to seek some resolution regarding the matter of theircontinued union representation. Someone,so I find,raisedthe question of transportation;consistently with Sperlock'stestimony, previously noted,I find that she, then,queriedwhether Plant Superintendent Duncan could provide trans-portation for Respondent'sworkers to the Regional Office,after working hours.He declared that he could.Upon thisnote,the meeting terminated.4.Thedecertification petitionOn June13, 1972,some 5 or 7 days following the plantmeeting,seven of Respondent'sworkers, led bySperlock,were transported,after work,to the Board's Regional Officelocation,within two cars. Duncan drove one; the other wasdriven by someone not designated by name within the pre-sent record. While these workers were visiting the RegionalOffice,Respondent's plant superintendent,so I find,waitedfor them outside.Following abriefsoloconsultation with a Regional Officerepresentative,Sperlock prepared a handwritten decertifi-cation petition pursuantto theBoard representative's sug-gestions with respect to language which she, together withsix of Respondent's other workers,promptly signed. Theywere told,however,that no Regional Office proceedingscould,then,be taken with respect to their petition,since thisBoard's previouslydecided case-wherein Respondent hadbeen charged and found guilty of refusing to bargain collec-tively,in good faith,with the Unioncertified as their repre-sentative-had not,yet, been closed.The record,previouslynoted herein,reveals that this Board's Decision and Order,with respect to General Counsel's prior Section 8(aX5) com-plaint,had been issuedJanuary 25, 1972; theBoard's peti-tionfor judicial enforcementwith respect thereto,subsequently filedwith the Court of Appealsfor the NinthCircuit,was, on June 13,stillpending final disposition.Respondent'sworkers then left. Six dispersed homeward;Sperlock,however, returned to Respondent'splant withDuncan, where her husband was awaiting her. Nine dayslater, on June22, the Complainant's initial charge herein,was filed.C. Conclusions1.The purportedBeckenfeld-GutirrezconversationAs previously noted, Gutirrez' testimonyregarding Presi-dentBeckenfeld'spurportedconversationwith him, whichallegedly took place shortly before theJuneplantmeetinghereindetailed,hasbeencategoricallydeniedbyRespondent's president.Upon this record,considered intotality,Icredit Beckenfeld'sdenial, specifically, with re-spect thereto.Gutirreztestified in Spanish, through atranslator.Whilea witness,he declared,inter alia,that he would find it diffi-cult to give thoughtfullyconsidered replies, should he berequiredto provideEnglish language responses when con-fronted with Englishlanguage questions.Further, he con-cededthat,whilehe was in Respondent'shire,PlantSuperintendent Duncan had spoken Spanishwhen commu-nicatingwithhim, sincehe couldnot understand "ev-erything"whenEnglishwas beingspoken.Theseconcessions, withinmy view, would necessarilyraise thresh-old doubtsregardinghis testimony's probative worth shouldIdetermine,arguendo,thatRespondent's president did, re-ally, solicithis personalcooperation, looking toward a pos-sible union decertification.Considered in totality, however,the presentrecord per-suades methat Gutirrezwas not, thus,solicited.First:Gen-eralCounsel'spresentationwould,seemingly,call for adeterminationthatGutirrezwas the sole plant workerwhose cooperation Beckenfeld sought to enlist.I find itdifficult to believe,however, thatRespondent's presidentwould have, deliberately, chosen tosolicit cooperation orhelp froma worker-oneof two stillin Respondent's hire-who had presumably voted duringthe prior representationelection;who had struck Respondent's plant for 5-1/2months thereafter;and who had subsequentlyresumedwork. Therewere moreworkers-some of them personswho had crossed the Union's picketline, duringthe strike,or who had been hired subsequently-whom Beckenfeldcould havesolicitedwith a greaterprospectof success.Nothingwithin thepresent record, however,would warranta determinationthat Respondent's president broached the ROYALHIMMEL DISTILLING CO.375subject with them.Second:The record contains credibletestimony calling for a determination,which I make despiteGutirrez'contrary protestation,that,while in Respondent'shire,he had been seriously perturbed when Plant Superin-tendent Duncan failed to hire his brother for some presum-ably available work;Sperlock reported credibly,withoutsubsequent rebuttal or contradiction,thatGutirrez had,sometime duringJuly 1972,declared that,because of hisresentment against Respondent'smanagement,"he wouldtell the truth and a little bit of lies" when giving his testimo-ny herein.Third:I note Gutirrez'testimony when profferinghis recollections with respect to the June plant meeting, thatRespondents presidentwas the person who had,then, report-ed Mutual Wholesale's workers were making more moneythan Respondent's personnel;that they were not unionized;and that they were,nevertheless,covered by health insur-ance,plus a pension plan. General Counsel's further wit-nesses,when queried,subsequently, regarding the Junemeeting's discussion,either professed no recollection, orconsidered Mutual Wholesale'swarehouse superintendentresponsible for these comments.The testimony which Ra-mos-one of General Counsel'switnesses-proffered, inthis connection,matched that of Sperlock,Respondent'ssole "rank-and-file" witness.Mindful of these various con-siderations,I find Gutirrez'contradictory testimony,gener-ally, undeserving of credence.Fourth:When asked whetherhe had heard,before the June plant meeting,that some ofhis fellow workers were"against" continued union repre-sentation,Gutirrez professed a failure of recollection. How-ever,both Ramos,for the General Counsel,and Sperlock,for Respondent,testified that their union representationhad been discussed within the plant;Sperlock's testimony,which I have herein credited,warrants a determination thatRespondent's bottling line inspector,Joe or Jose,had beenvocal on the subject.With matters in this posture,Gutirrez'claimed failure to remember plant discussions on that sub-ject,within my view,reflects dissimulation.For these sever-al reasons,I reject his testimony,previously noted, withregard to Beckenfeld's purported promises of higher pay,coupled with a request or suggestion that he should discuss,with fellow workers,the possibility of seeking a new repre-sentation vote.2.The plantmeeting and subsequent developmentsa. Interference,restraint,and coercionSection 8(a)(1) of the statute makes it unlawful for anemployer to instigate and promote a decertification pro-ceeding,or to induce workers to sign any other form ofunion-repudiating document,particularly where such solici-tations have been strengthened by express or implied threatsof reprisal,or promises of economic benefit,N.L.R.B. v.Birmingham PublishingCo.,262 F.2d 2, 7 (C.A. 5). Accord,N.L.R.B. v. Sky Wolf Sales d/b/a PacificIndustries of SanJose,470 F.2d 827 (C.A. 9, December 7, 1972),enfg. 189NLRB 933;N.L.R.B. v.ParmaWater Lifter Co,211 F.2d258, 262(C.A. 9). Guidedby this well-settled decisionalprinciple,IconcludethatwhenBeckenfeldtoldRespondent'sworkers that a year had passed since theBoard-conducted election;that they were"entitled" to re-quest a new representation vote;that he "felt" they"should" have one;that this Board's Regional Office wasthe place where their request should be presented;that Re-spondent was "starting to grow"somewhat;that he "felt"theworkers should get some"benefits"from theiremployer's growth;but that he"couldn't do anything" withrespect to raising their wages,while the Union remainedtheir collective-bargaining representative,the Respondent'spresident was engaged in conduct which interfered with,restrained,and coerced his workers, with respect to theirexercise of rights statutorily guaranteed.In reaching this conclusion,Ihave not relied uponSperlock's credible testimony that Respondent'sbottlingline inspector-Joe/Jose--may have been the first personwho declared that Royal Himmel's production workerswould be well advised to discard union representation.True,he (Joe/Jose)reportedly did comment,when theUnion's representative status was being discussed, that hehad not participated,personally,during the prior Boardelection,which had taken place before he was hired; there-by, Respondent'sworkers were effectively reminded thatmost of them,who were, likewise,comparatively recent ac-cessions to Respondent's payroll, were being represented bya labor organizationwhich they hadbeen given no chanceto designate or select.True,further, the bottling line inspec-tor had reportedly suggested that they should"get out of theUnion" if theywanted raises;that more than 1 year hadpassed since the Union's certification;and that a new vote,whereby the Union might be decertified,could therefore berequested.The record does not warrant a deduction, whichI would make,that these comments may, substantially, havemotivated the firm's workers,whentheyrequested Joe/Josetocommunicate their desire for a conference withRespondent's president.Nevertheless,I cannot concur withGeneral Counsel's contention,herein,thatRespondentshould be held liable for the bottling line inspector's decla-ration or suggestions.General Counsel argues that he (Joe/Jose)should be considered a supervisor.However,the pre-sentrecord-developedrathersparselyinthisconnection-will not,within my view, support such a deter-mination.No reliable substantial,or probative testimonyhas been proffered that Respondent's bottling line inspectorexercised supervisory authority,or held supervisory respon-sibilitieswithin the meaning of Section 2(11) of the statutewith respect to Respondent'splant personnel;hisworkseemingly required him merely to check and maintain prop-er operational standards,with respect to Respondent's bot-tling line. I note,further,in this connection, recordtestimony which reveals that Joe/Jose had not been inRespondent's employ when the December 2, 1970, repre-sentation vote was conducted;and that his present positionwas, then,being held by a person no longer in Respondent'shire.No one present,when this case was heard,could recallor report whether the person then serving as Respondent'sbottling line inspector had voted during the election, or hadbeen denied a vote because of his claimed or concededsupervisory status.For lack of such information,the posi-tion which Board personnel and concerned parties thentook,regarding the bottling line inspector's status, cannotbe considered now. Several witnesses herein when queriedregarding Joe/Jose's position did call him a supervisor. The 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord,however,warrants a determination,which I make,that he is considered responsible merely for the mainte-nance of efficient bottling line operations,checking to seewhether Respondent'sproducts,processed thereon, havebeenhandledproperly;hedoesnot"supervise"Respondent's personnel.Within his brief,General Counselcontends,alternatively,that Joe/Jose was considered a so-called "conduit,"who carried communications back andforth between Respondent's plant workers and the firm'smanagerial personnel.However,nothing within this recordwill support a conclusion that Respondent'sbottling lineinspector regularly functioned as such a communicationsconduit,with respect to personnel matters.CompareA. W.C., Inc.,162 NLRB 1119,1136-37, in this connection. Hissole performance which might be thus characterized con-cerned the message, which he carried to Beckenfeld, thatRespondent's plant workers desired a conference to discussa second representation vote.Such conduct could hardly beconsidered sufficient to warrant his characterization asRespondent's agent, for statutory purposes.In reaching my previously stated conclusion,I have, how-ever,relied upon Sperlock's credible testimony-supple-mented by that which Ramos and Lares provided-withrespect to Beckenfeld's plant meeting remarks.Their prof-fered recollections clearly warrant a determination thatRespondent's president,whatever his subjective intentionmay have been,did more than merely provide"informa-tion"responsive to questions.He described his personal"feeling" that Respondent'sworkers"should"have a sec-ond chance to vote,held out the subtly stated prospect thatRespondent's workers would be permitted to share "bene-fits" consequent upon their employer's continued growth,but then declared, specifically or by clear implication, thatRespondent could not raise their wages,so long as theyremained unionized.When he suggested,in this connection,that should he raise wages,unilaterally,without union con-currence the labor organization could"sue" him,presum-ably trying to convey the thought that he could,then, becharged with committing an unfair labor practice, theRespondent's president misstated his legal position. Undercertain circumstances,raises granted without a certifiedbargaining representative's concurrence may be privileged.N.L.R.B.v.Crompton-Highland Mills, Inc.,337 U.S. 217,224 (1949). The Supreme Court therein noted: "We do nothere have a unilateral grant of an increase in pay made byan employer after the same proposal has been made by theemployer in the course of collective bargaining but has beenleft unaccepted or even rejected in those negotiations. Sucha grant might well carry no disparagement of the collectivebargaining proceedings.Instead of being regarded as anunfair labor practice,itmight be welcomed by the bargain-ing representative,without prejudice to the rest of the nego-tiations."In this connection,Inote the Board decisionwherein respondent was found to have violated Section8(a)(5) of the statute;that decision contains a finding that,during the parties'firstseriesof bargaining sessions,Respondent's counsel had proffered a March 25, 1971, con-tract proposal,which the union representatives subsequent-ly rejected.Assuming,arguendo,that counsel's submissioncompassed a wage proposal,Respondent would presumablyhave been free,thereafter,to grant raises,at least within thelimits defined by its rejected proffer,without rendering itselfliable to challenge.Further,even now setting aside,for themoment,whatever upper limits the nation's recently revisedwage and price"guidelines"may suggest,the Respondent'spresident remains privileged to present the Union with awage proposal which he considers reasonable,and thereaf-ter to grant raises consistent therewith,should his proposalbe rejected,or left unaccepted,by union negotiators.Beckenfeld's statements,thus summarized,clearly consti-tuted solicitation and encouragement,calculated to per-suade Respondent's plant workers that they would be welladvised to repudiate their union representative,and to seekthat representative's decertification.Such solicitation andencouragement was clearly coupled,so I have found, witha not too subtle contingent promise of benefit,latent withinthe suggestion that their wages could be raised, by somenonspecified amounts,should their designated representa-tive be ousted.Thus construed,Beckenfeld's remarks, con-sidered with due regard for their total impact upon hisrelatively unsophisticated listeners,merit Board interdic-tion.Beside relying on record testimony with regard toBeckenfeld's statements,considered in totality, I haveweighed the context within which they were made. Moreparticularly,in that connection,I have relied upon a com-posite record showing with respect to various other state-ments which were made, derived from the personallyproffered testimony of Sperlock and Ramos coupled withBert's prior sworn statement,validated for testimonial pur-poses herein pursuant to stipulation.Their composite recol-lections warrant determinations,which I have made, thatBeckenfeld's remarks were proffered within a situationalcontext which compassed: (1)Bert's several references toRespondent's currently maintained health insurance pro-gram and retirement pension plan, with respect to whichcompany workers might already be qualified to participate,or with respect to which they might thereafter become quali-fied; (2) his concurrent reference to wage rates then beingpaid within Beckenfeld's related Mutual Wholesale facility,which Respondent'sworkers could, obviously,comparewith their own; and(3) Bert's further declaration that Mutu-alWholesale'sworkers,then,were "getting"raises.The warehouse superintendent,concededly a supervisorwithin Respondent's sister concern,had been secondarilyrequested by Beckenfeld to serve as a translator, should hisservices be required,during the plant meeting now underconsideration.There can be no doubt,therefore,that bewas, because of his dual status,clothed with either "actual"or "apparent"authority to function as Respondent's agent;his statements,under the circumstances,clearly constitutedpart of the total presentation for which Respondent's presi-dent, herein,must be considered responsible.CompareJ.A.Conley Company,181NLRB 123;American DoorCompany,Inc.,181NLRB37, 43,and cases therein cited.I so find.Within their context,these Bert comments,though prof-fered,nominally,in response to questions, were reasonablycalculated to persuade Respondent'sworkers that theirEmployer's currently maintained health insurance and pen-sion programs,which his nonunionized Mutual Wholesaleemployees likewise enjoyed,would be continued in force, ROYAL HIMMEL DISTILLING CO.and that their wages, like those at Mutual Wholesale, mightthereafter be raised, should they succeed in ridding them-selves of union representation. Construed thus, the ware-house superintendent'svariousremarkscontributedintegrally-so I find-to Respondent's overall program ofsolicitationand encouragement, statutorily proscribed.CompareTexas Electric Coop, Inc.,197 NLRB 10;PembekOil Corporation,165NLRB 367,374-375, in this connection.General Counsel herein contends, further, that Plant Su-perintendent Duncan, by declaring his readiness to provideRespondent's workers with transportation to the Board'sRegional Office, and by providing such transportationthereafter, assisted Respondent's programmed decertifica-tion maneuver. With matters in their present posture, I findmerit in this contention. Had Beckenfeld's meeting remarks,considered with due regard for their total context, been lessnocuous, I would hesitate to find Respondent guilty of sta-tutorily forbidden "assistance" merely because the firm'stop supervisor had "accommodated"someof his subordi-natesby providing them with transportation, looking to-wardadecertificationpetition'spreparationandpresentation,afterworking hours. Upon this record, howev-er,Duncan's declared readiness to provide the requestedtransportation, coupled with his subsequent conduct, mustbe considered, like Bert's various statements previously not-ed, part and parcel of Respondent's statutorily proscribedprogram or plan. CompareDayton Blueprint Company, Inc.,193 NLRB 1100 (TXD). So construed, Duncan's declara-tion, plus his subsequent follow through, contributed toBeckenfeld's statutory violation, herein found.Despite these particular conclusions, which the record-within my view-will fully support, no further determina-tion seems warranted, herein, that Respondent's presidentthreatened his employees with their possible loss of benefitscurrently enjoyed, should they fail to sign a decertificationpetition. Nor can a determination be considered warrantedthat Respondent's president, during the meeting now underconsideration, really bargained directly with his employeesconcerning their particular wages, hours, or working condi-tions.The record with respect to these further charges,which General Counsel's complaint does set forth, cannotbe considered sufficient, within my view, to sustain conclu-sions that Respondent thus transgressed national labor poli-cy.b.The refusal to bargainIfRoyal Himmel was still obligated, when Beckenfeldmet with Respondent's plant workers, to recognize theUnion as their collective-bargaining representative, then thefirm's course of conduct, which I have herein found part ofa plan reasonably calculated to promote the Union's ouster,would merit characterization as clearly inconsistent withthat obligation.Respondent's course of conduct, then,would have violated not only Section 8(a)(1) of the statute,but likewise Section 8(a)(5) therein. SeeSuburban HomesCorporation,173 NLRB 497, 500-501;Wahoo Packing Com-pany,161NLRB 174, 179; compareSky Wolf Sales,189NLRB 933, fn. 2, in this connection. I find that it did.First:The record, herein, reveals clearly that whenBeckenfeld's meeting with Respondent's plant workers was377held the firm was functioning subject to a Board Order,promulgated less than 5 months previously,whereby Respon-dent had been directed to bargain collectively with theUnion, upon request, and further, should some under-standing be reached, to embody such understanding withina signed contract.Inter aha,the Board's Decision had spe-cifically "affirmed" the Trial Examiner's rulings, findings,and conclusions, and had, likewise, "adopted" his recom-mended Order. The Trial Examiner's Decision had incorpo-rated his remedial recommendation that:In view of the complete failure of the Respondent tobargain in good faith, it will also be recommended[that] the bargaining period shall not bedeemed tohave commenced until such time as Respondent doescomply with the Remedy, herein, and shall extend fora period of not less than one year from said date.Though I note, consistently with Respondent's answer here-in, that no suchcaveatprovision can be found, set forth inso many words, within the Trial Examiner's recommendedorder -which this Board subsequently adopted withoutchange-this seeming failure to specify the prospective du-ration of Respondent's bargaining obligation provides Re-spondent with no escape hatch herein. Employers foundguilty of refusing to bargain with a certified union, whohave consequentially been directed to so bargain, must doso, thereafter, for a reasonable time.N.L.R.B. v.WarrenCompany, Inc.,350 U.S. 107, 112. And this Board, whenconfronted with a respondent employer's failure or refusalto bargain in good faith, directly following a certification,has consistently held, with judicial concurrence, that:In order to insure that the employees in the appropriateunit will be accorded the services of their selected bar-gaining agent for the period provided by law, we shallconstrue the initial period of certification as beginningon the date Respondent commences to bargain in goodfaith with the Union as the recognized bargaining rep-resentative in the appropriate unit.Particularly, in this connection, seeMar-Jac Poultry, Inc.,136 NLRB 785, 786-787;Commerce Company d/b/a/ La-mar Hotel,140 NLRB 226, 229-231, enfd. 328 F.2d 600, 601(C.A. 5), cert. denied 379 U.S. 817;Burnett ConstructionCompany,149 NLRB 1419, 1421-22, enfd. 350 F.2d 57(C.A. 10). InMar Jac Poultry,which was a representationcase, this Board articulated its policy. Subsequently, withinitsCommerce Companydecision, the Board adopted a TrialExaminer's recommended bargaining order premised upona direct refusal to bargain which had followed the conclu-sion of the complainant union's original certification year.That recommended order contained no reference, inhaecverba,to the fact that the Board had, previously, within asupplemental representation case decision, extended thecomplaining union's certification period. Nevertheless, theCourt of Appeals, when it enforced the Board's Order, spe-cifically noted that the agency's formal directive was "notbeyond its powers" and that extension of the union's certifi-cation period, within a decision dispositive of the underly-ing representation proceeding, was reasonable and proper.InBurnettConstruction,this Board adopted, and the Courtof Appeals enforced, a Trial Examiner's recommended or-der which expressly required the respondent employertherein to "Regard, the Union upon resumption of bargain- 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and for 7 months thereafter as if the initial year follow-ing certification had not expired."Though the Board doesnot, currently,draft formal orders with suchcaveatlanguagewhen it disposes of Section 8(a)(5) complaints on summaryjudgment motions, it has modified Trial Examiner's recom-mended orders by the supplementary insertion of "Regardthe Union" provisions when requested.South Hoover Hospi-tal,196 NLRB 1077. Thus, should a determination be con-sideredwarrantedherein,consistentlywithcertaintestimony which Respondent's counsel hasproffered, thatRespondent did, indeed,commence bargaining followingthe Board's Order previously noted, that bargaining wasreally taking place, so I find, within Complainant Union'ssubstituted "initial" certification year. And during that peri-od, absent unusual circumstances,the Union'smajority sta-tus-under well-settled decisional doctrines-must beconclusively presumed to have continued, and Respondentmust be considered statutorily bound to bargain,regardlessof whatever showing might be made calculated to suggestthat the Union had lost majority support. SeeRay Brooksv.N. L. R. B.,348 U.S. 96, 98-104. This decisional principle,within my view, should be considered dispositive, with re-spect to General Counsel's Section 8(a)(5) contention here-in.With matters in this posture,therefore,I conclude andfind consistently with General Counsel's contention thatRespondent was statutorily bound to bargain with Com-plainant Union,when President Beckenfeld conducted hisplant meeting, and that Respondent's course of conduct,while that meeting was in progress and thereafter,was clear-ly inconsistent with its bargainingduty.Respondent-so Iconclude-violated Section 8(a)(5) thereby.Second:Should the particular principles noted not beconsidered determinative,Respondent would,nevertheless,stillmerit treatment as duty bound to bargain.As previouslynoted, respondent employers found guilty of 8(a)(5) viola-tions without regard for their initial certification year's ter-mination must, clearly,bargain for a reasonable time, atleast, thereafter.N.L.R.B.v.Warren Company Inc., supra.Bargaining for a 5-month period following the Board's Jan-uary 25,1972, directive--even were this Board to presume,arguendo,that such bargaining was conducted in goodfaith-could not,in any event, be considered sufficient tosatisfythis "reasonable time"requirement.Respondent makes no contention,herein,that recent neg-otiations with the Union, conducted since January 25, 1972,had bythe time of Beckenfeld'splant meeting producedimpasse.Indeed,counsel's testimony with respect thereto,proferred pursuant to my suggestion that this case's properdisposition might require some record showing regardingthe course of negotiations,reveals that a bargaining meetinghad been held, with Federal Conciliators present, 10 daysbefore this case was heard. Negotiations,though currentlysuspended-according to Respondent's counsel-have notbeen broken off.Further, while such post Board Order bargaining contin-ued, Complainant Union, herein-were its majority statusnot conclusively presumed-would still be privileged toclaim at least a rebuttal presumption of continued majoritysupport,which Respondent herein could challenge,butonlywith clean hands.Respondent does not contend,within itsformal answer previously noted,that it "does not know"whether Complainant Union still represents a majoritywithin the bargaining group found appropriate herein.Whatever doubts Respondent may currently profess, how-ever, derive clearly from the situation created through itsstatutorily proscribed course of conduct. Respondent can-not claim, herein, that its course of conduct flouted nobargaining duty, because of defections among presumedunion supporters which that very course of conduct in-duced. Such a patently "bootstrap" contention would hard-lymerit serious consideration. CompareN.L.R.B.v.SkyWolf Sales, supra,andN.L.R.B. v. Parma Water Lifter Co.,supra,263, in this connection. I conclude therefore that, forthe reasons just stated as well as those previously noted,Respondent must be considered properly subject to statuto-ry sanctions.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V. THE REMEDYSince I have found that Respondent did engage in certainunfair labor practices,I shall recommend that it cease anddesist therefrom, and take certain affirmative action, in-cluding the posting of appropriate notices, designed to ef-fectuate the policiesof the Act.The General Counsel has not, herein, charged Respon-dent with a direct refusal to bargain in good faith; he con-tends,merely,thatRespondent'scourseofconduct-reasonably calculated to interfere with, restrain,or coerce workers with respect to their choice of a bargain-ing representative-falls within Section 8(a)(5)'s prescrip-tiveprovisions.Sincetherecordshowswithoutcontradiction that Respondent did resume negotiations fol-lowing this Board's previous bargaining order, and has con-tinued to negotiate, the Board may not consider a renewedbargainingdirective, which would merely be repetitive, re-quired herein. SeeEl Sol Mexican Foods, Inc.,200 NLRBNo. 119, fn. 2. Nevertheless, with matters in their presentposture, there can be no doubt that Respondent's course ofconduct was "inconsistent" with its statutorily determinedbargainingduty.Itmust be required to cease and desisttherefrom.CONCLUSIONS OF LAWIn light of these findings of fact, and upon the entirerecord in this case, I make the following conclusions of law:1.Respondent herein,RoyalHimmel Distilling Compa-ny, is an employer within the meaning of Section 2(2) of theAct, engaged in commerce and business activities whichaffect commerce within the meaning of Section 2(6) and (7)of the Act. ROYALHIMMEL DISTILLING CO.3792.Food Processors, Packers, Warehousemen and Cleri-cal Employees, Local No. 547, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Sec-tion 2(5) of the Act, as amended, whichadmits certainemployees of Royal Himmel Distilling Company to mem-bership.3.All production,maintenance,shipping and receivingemployees, and warehousemen employed by Royal HimmelDistilling Company at its facility located at 2417 East 26thStreet, Vernon, California, excluding office clerical employ-ees, professional employees,guards and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein,the Union has representeda majority of Respondent's employees within the bargainingunit just described; by virtue of Section 9(a) of the Act, theUnion has been entitled to recognition as the exclusive rep-resentative of all Respondent's employees within the saidunit, for the purpose of collective bargaining with respect totheir ratesof pay,wages,hours of employment,and otherterms and conditionsof work.5.By soliciting,encouraging,and assisting Respondent'semployees to seek a new Board election whereby the Unionmight be decertified as their collective-bargaining represen-tative,and by promising them benefits should they do so,RoyalHimmel DistillingCompany hasengaged, and is en-gaging,in unfair labor practices within the meaning of Sec-tion 8(a)(1) and(5) of the Act.6.The aforesaid unfairlaborpractices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act, as amended.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case,and pursuantto Section 10(c) of the National Labor Relations Act, Ihereby issue the following recommended:]ORDERRespondent, Royal Himmel Distilling Company, its offi-cers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Soliciting,encouraging,and/or assisting employeesto seek a Board-conducted representation election,wherebythey might repudiate or decertify Food Processors, Packers,Warehousemen and Clerical Employees, Local No. 547,International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,as their exclusive collec-tive-bargaining representative, inorder to avoid itsobligation to recognize and bargain with the Union.(b) Promising employees benefits,for the purpose of en-couraging or persuading them to seek a Board-conductedrepresentation election,whereby the above-designatedUnion might be repudiated or decertified as their exclusivecollective-bargaining representative.(c) Interfering with, restraining, or coercing its employ-ees, in any like or related manner,with respect to theirexercise of rights which Section 7 of the statute guarantees.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its place of business in Vernon, California,Spanish and English language copies of the attached noticemarked "Appendix." s Copies of the notice, on forms pro-vided by the Regional DirectorforRegion21, shall beposted,immediately upon their receipt,after being dulysigned by Respondent's representative. When posted, theyshall remain posted,for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that these notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that General Counsel's complaintbe, and it herebyis,dismissed insofar as it charges Respon-dentwith statutoryviolations otherwise than as found here-in.1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.2 in the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing,during whichall parties were given anopportunity to present evidence and argument,it has beendetermined that we violated the law by committing an un-fair labor practice. In order to remedy such conduct, we arebeing required to post this notice. We intend to comply withthis requirement, and to abide by the following commit-ments:WE WILL NOT solicit, encourage,or assistyou to seeka representation election, conducted by the NationalLabor Relations Board, whereby Food Processors,Packers,Warehousemen and Clerical Employees, Lo-cal No. 547, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,might be repudiated or decertified as your collective-bargaining representative,in order to avoid our obliga-tion to recognize and bargain with that labor organiza-tion.WE WILL NOT promise you better terms or conditionsof employment, for the purpose of encouraging or per-suading you to seek a representation election, conduct-ed by the National LaborRelations Board,wherebythe above-named Union might be repudiated or decer-tified as your collective-bargaining representative. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT interfere with, restrain, or coerce you, inThis is an official notice and must not be defaced byany like or related manner, with respect to your exer-anyone.cise of rights which Section 7 of the National LaborThis notice must remain posted for 60 consecutive daysRelations Act guarantees.from the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningROYALHIMMELDISTILLINGthis notice or compliance with its provisions may be direct-COMPANYed to the Board's Office, Eastern Columbia Building, 849(Employer)South Broadway, Los Angeles, California 90014, Telephone213-688-5229.DatedBy(Representative)(Title)